Per Curiam.
Plaintiff entered into a contract with defendants by the terms of which the plaintiff was to give two theatrical performances per day, at the Colonial Music Hall, from'April 10, 1905, to April 16, 1905, both days inclusive, which included Sunday. On reporting at the Music Hall on April tenth, plaintiff was informed that his services were not wanted. He sued for breach of contract, and obtained judgment in his favor for $300, the full amount of his claim; and *643costs. The defense is mainly based upon the statutes commonly called the Sunday laws. It seems to us that the defense was well taken, and the contract was void as being in violation of said statutes. See Penal Code, §§ 263, 265, 277; Greater N. Y. charter, § 1481; Mayor v. Eden Musée, 102 N. Y. 593.
Present: Scott, Gildeeslebve and MacLean, JJ.
Judgment reversed and new trial granted, with costs to appellant to abide event.